Citation Nr: 0201040	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-20 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a pilonidal cyst, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the coccygeal bone.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran's surgical scar is tender and painful; the 
scar is not ulcerative; and there has been no recent 
recurrence of a pilonidal cyst.

2.  The veteran is currently receiving the maximum schedular 
disability rating for traumatic arthritis of the coccygeal 
bone.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a pilonidal cyst have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321 
(b)(1), 4.118, Codes 7803, 7804, 7805 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the coccygeal bone have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5010, 5289 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. The veteran was also afforded several 
VA examinations during the course of his appeal.  Moreover, 
he appeared at a hearing before the RO in May 2001.  
Furthermore, in a statement in support of claim received in 
June 2001, the veteran indicated that he had no additional 
evidence to furnish.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to the issue of an evaluation in excess of 10 percent for 
traumatic arthritis of the coccygeal bone, the Board notes 
that in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

We conclude that the arthritis has not significantly changed 
and a uniform rating for the time periods in question is 
appropriate in this case.

As to the veteran's arthritis of the coccygeal bone, under 
the Rating Schedule, the rating criteria for evaluating 
traumatic arthritis are set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Under that diagnostic code, 
traumatic arthritis is to be evaluated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

A review of the record demonstrates that the RO, in a July 
1980 rating determination, granted service connection for a 
scar excision of a pilonidal cyst and assigned a 
noncompensable disability evaluation.  In an August 1981 
decision, the Board affirmed the noncompensable disability 
evaluation for the scar resulting from the veteran's 
pilonidal cyst.  

In August 1999, the veteran requested an increased evaluation 
for his service-connected scar.  

In October 1999, the veteran was afforded a VA examination.  
At the time of the examination, the veteran stated that while 
on active duty, he had a severe episode of a pilonidal cyst.  
The veteran indicated that he had constant drainage and 
infection as a result of the cyst and the military surgeon 
decided to do a resection of the cyst.  The veteran reported 
that after removal of the cyst, he still had a lot of pain 
and a lot of drainage which required another surgery in 1943.  
The veteran stated that they did an extensive resection and 
scraping of the coccygeal bone.  The wound was left to heal 
by secondary intent.  He stated that since this time his 
condition had become  progressively worse with constant and 
frequent pain to the sacral area.  

The veteran noted that during the years he had been told by 
several private physicians that because of the surgery, they 
probably destroyed or damaged some of the nerves which 
resulted in the constant pain that he had in the sacral area.  
He also stated that as a result of how the scar healed, he 
had frequent itching and a burning sensation over the skin in 
this area.  He reported that he had taken pain medication on 
several occasions throughout the years in order to control 
the pain.  

The veteran stated that lately his condition was getting 
worse and that he now had pain off and on in the sacrum 
depending on his activities during the day, including 
prolonged sitting.  The veteran reported that he could sit 
for thirty minutes to an hour before starting to have pain in 
the sacrum.  He also noted having to stand up in order to 
relieve the pressure over this area, which caused the pain to 
go away after awhile.  He indicated that the itching and the 
burning sensation to the skin were the same.  He further 
stated that every day he had to clean the area in order to 
avoid this but that he still had the itching.  

He indicated that the condition was made better with rest.  
He further reported that he took propoxyphene for this and 
also for his osteoarthritis of the lumbar spine and hip 
condition.  He noted that after taking the medication, the 
pain was better.  He stated that the pain with prolonged 
sitting was moderate to severe in intensity but that it 
resolved when he stood up or avoided prolonged sitting.  

The veteran reported that it affected his daily activities 
because it slowed him down.  He also noted that it affected 
his driving.  He stated that every time that he drove his car 
for more than one hour, he had to get out and walk until the 
pain subsided.  He further indicated that it affected him 
because of problems with the skin and that he had to do 
frequent cleanings to reduce the itching.  He reported that 
he had tried hydrocortisone cream and other over-the-counter 
medications but found that they did not work.  

Physical examination revealed that the veteran walked very 
slowly with a cane.  He sat down and every time he stood up 
he moaned because of the pain in his back and his sacrum.  A 
mildly deformed scar was present in the sacral area.  The 
scar was well-healed.  It was soft but it was attached to the 
bones below the subcutaneous tissue.  The muscles of the 
buttocks overlapped deeply in this area and the skin there 
was very erythematous.  The area of the scar was very tender 
to palpation.  There was no obvious open ulcer or any 
elevation of the skin or any signs of keloid formation of the 
scar.  The scar was depressed and was attached to the 
subcutaneous tissue, even to the bone below.  The scar 
measured around five inches in length.  The location of the 
scar was in the middle part of the sacral area.  The texture 
was soft but very tender and painful.  There was mild 
inflammation of the scar with mild edema.  The color of the 
skin was the same as the rest of the skin.  There was no 
limitation of function of the scar.  

X-rays of the sacro-coccyx demonstrated sharp angulation of 
the distal coxogeal segment in relation to the remainder of 
the bones which could be traumatic in nature and represent 
subluxation of the distal coxogeal segment.  The remainder of 
the bony structures were intact.  The soft tissues appeared 
normal.  

Diagnoses of recurrent and symptomatic residual of surgical 
resection of pilonidal cyst; intertrigo secondary to the 
surgical resection; recurrent and symptomatic traumatic 
arthritis secondary to the surgical resection; and recurrent 
and symptomatic subluxation of the coccygeal bone secondary 
to the surgical resection, were rendered.  

In an October 1999 rating determination, the RO increased the 
veteran's disability evaluation for his postoperative 
residuals of the pilonidal cyst from noncompensable to 10 
percent and granted service connection for traumatic 
arthritis of the coccygeal bone and assigned a 10 percent 
disability evaluation.  

In January 2000, the veteran filed a notice of disagreement 
with the assigned disability evaluations.  

Outpatient treatment records obtained demonstrate that the 
veteran was noted to be walking gingerly with a cane 
following a fall in August 1999.  A diagnosis of degenerative 
changes in the left hip was rendered at that time.  X-rays 
taken in April 2000 revealed marked narrowing of the coxo-
femoral joint space and findings consistent with the presence 
of subluxation of the distal coxogeal segment.  

In June 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had no pain in his right hip.  He indicated 
that in August 1999 he fell and injured his left hip.  A 
diagnosis of degenerative joint disease of the left hip was 
rendered at that time.  The veteran had continuous pain in 
his left hip.  He indicated that he had more pain with 
prolonged standing or sitting.  He also reported pain in the 
left hip at night.  He noted that he could not walk up stairs 
as a result of the left hip pain.  He stated that the pain in 
the left hip had gotten much much worse and that it 
interfered with his daily activities.  

Diagnoses of minor degenerative changes involving the right 
hip and severe osteoarthritic changes involving the left hip 
were rendered.  

The veteran was also afforded a spine examination.  At the 
time of the examination, the veteran reported the events 
leading to his inservice pilonidal cyst surgeries.  He stated 
that inspite of the medical and surgical treatment, he 
continued to have pain in the coccyx.  He noted that the pain 
lasted all day and sometimes at night.  He also had numbness 
in the same area as the coccyx.  He reported more pain with 
prolonged standing, sitting, or walking, and with bending or 
stooping.  He indicated that the pain in the coccyx had 
gradually gotten worse.  He stated that the coccyx pain 
interfered with his daily activities.  The veteran reported 
very minimal pain relief with his prescription medications.  

The veteran's second problem was degenerative joint disease 
involving the lumbar spine.  He indicated that he had pain in 
his lumbar spine all day and noted that the pain was worse 
with prolonged sitting, standing, walking, stooping, or 
bending forward.  He stated that the pain had gotten much 
worse and that it interfered with his daily activities.  The 
veteran reported little or no relief from the medications.  
He had been given a back support and cane for his lower back.  
He stated that the pain in the lower back radiated into his 
left lower extremity with tingling and numbness of the lower 
left extremity.  

Examination of the coccyx revealed that there was definite 
pain and tenderness involving the coccyx bone to palpation.  
There was also a surgical scar in the coccyx area.  Mild 
inflammation and edema of the scar were also present.  The 
scar was well healed and measured 5 to 6 inches in length.  
There was no recurrence of the pilonidal cyst.  

Range of motion of the lumbar spine was as follows:  forward 
flexion was limited to 70 degrees, extension was limited to 5 
degrees, right lateral flexion was limited to 20 degrees, 
left lateral flexion was limited to 10 degrees, rotation to 
the right was limited to 15 degrees, and rotation to the left 
was limited to 10 degrees.  

Pain in the lumbar spine began at 75 degrees of flexion and 
ended at 70 degrees.  Pain in the lumbar spine began at 10 
degrees of extension and ended at 5 degrees.  On acute flare-
ups of pain, there was 25 percent less of range of the lumbar 
spine.  Pain was visibly manifested on the lumbar spine on 
motion.  There was mild paravertebral muscle spasm, but no 
fixed deformity involving the lumbar spine.  There was 
neurological abnormality involving the lumbar spine.  

Neurological examination revealed depressed deep tendon 
reflexes in the left lower extremity.  Pinprick and vibratory 
sensation were also depressed.  Supine straight leg elevation 
of the left lower extremity was limited to 5 degrees.  

X-rays of the coccyx and sacrum revealed that the 
sacrococcygeal alignment was within normal limits.  There was 
no evidence of fracture.  Osteoporosis was present.  The pre-
coccygeal soft tissues were essentially normal.  There was no 
evidence of a fracture.  X-rays of the lumbosacral spine 
revealed osteoporosis and extensive degenerative changes 
involving the left lower extremity.  

Diagnoses of extensive degenerative changes and osteoporosis 
involving the lumbar spine associated with sciatic 
radiculopathy involving the lower left extremity; traumatic 
arthritis and osteoporosis involving the coccygeal bone 
associated with hypoesthesia also involving the coccygeal 
bone; and status post surgical resection of the large 
pilonidal cyst, no recurrence of cyst, were rendered.  

In the "other remarks" section of the report, the examiner 
indicated that the level of disability for the service-
connected disability was recurrent and chronic pain in the 
area of the coccyx bone on a daily basis.  Gradually the pain 
had gotten much worse inspite of intensive medical treatment.  
Chronic numbness in the area of the coccygeal bone was also 
present.  There was also more pain with prolonged sitting.  

The examiner further indicated that there was also chronic 
pain involving the lumbar spine and the left hip.  He stated 
that there was more pain on any kind of prolonged standing or 
walking.  

The examiner also noted that the veteran needed a cane for 
safe ambulation as prescribed by his VA physician because of 
the lumbar spine condition and the left sciatic 
radiculopathy.  

In a September 2000 rating determination, the RO denied 
service connection for degenerative joint disease of the 
lumbar spine.  

In a letter received in October 2000, the veteran explained 
that the hole at the end of his spine was not an ordinary 
hole.  He further reported that he walked with a limp and a 
cane.  He noted that he had been issued a cane as a result of 
his bad back.  The veteran stated that he had constant pain 
in the scar area and in his back.

Outpatient treatment records received in October 2000 
revealed that x-rays taken in September 2000 showed 
considerable degenerative disc disease involving the entire 
spine from L1 to L5.  Marginal osteophytes were also seen 
throughout the thoracic spine.  Severe osteoarthritic changes 
were also present in the left hip.

In his October 2000 substantive appeal, the veteran indicated 
that his currently assigned ratings were insufficient.  He 
noted that his condition relating to the cyst was severe as 
it was very tender and he had a hole there.  He reported that 
he had to clean out this hole after going to the bathroom due 
to problems with feces.  

As to the issue of his traumatic arthritis of the coccygeal 
bone, the veteran indicated that the VA examinations were 
incomplete and one-sided.  He noted that he had developed 
severe back problems due to his tailbone and arthritic 
condition, which had resulted in him having to wear a back 
brace.  He also reported having pain radiating into the lower 
extremity and problems with his gait causing him to use a 
cane.  The veteran requested that he be afforded a new VA 
examination.  

At his May 2001 videoconference hearing, the veteran reported 
that his tailbone had not been removed.  He testified that he 
had a big hole near his anus.  He stated that he could hardly 
walk as a result of the cyst.  He indicated that the pain 
radiated from his cyst into his back.  The veteran reported 
that after going to the bathroom he would have some feces in 
the hole.  He noted that he had to clean out this area four 
or five times per day.  The veteran stated that the feces 
were a problem that he was having with the scar.  

As to the traumatic arthritis of the coccygeal bone, the 
veteran described his pain as 8 out of 10 with medication and 
10 out of 10 without medication.  He indicated that he had 
been using his cane for approximately 15 or 20 years.  The 
veteran noted that his tailbone was especially tender and 
painful in the summer.  He also stated that he had recently 
been told that he had bad arthritis and a bad knee.  He 
testified  that he had not been told much about his tailbone 
arthritis.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the residuals of the 
pilonidal cyst scar.  The veteran has been assigned a 10 
percent disability evaluation for the scar residual under 
Diagnostic Code 7804.  This is the highest schedular 
disability evaluation under this Code.  The Board notes that 
the veteran has reported that he has a buildup of feces in 
the area where there is a hole resulting from the scar, which 
requires cleaning up to five times per day.  However, the 
August 1999 VA examiner found that while the scar was very 
tender to deep palpation, there was no obvious open ulcer or 
any signs of keloid formation of the scar.  He further found 
that there was mild inflammation of the scar with mild edema.  
As noted above, a 10 percent disability evaluation under 
Diagnostic code 7803 requires poorly nourished scars with 
repeated ulceration. There has been no demonstration of 
either poor nourishment or repeated ulceration.  

As to limitation of motion under 7805, the Board notes that 
the veteran has been assigned a 10 percent disability for 
traumatic arthritis of the coccygeal bone, the affected area 
where the scar is located.  The Board will address the both 
the possibility of an increased evaluation under 7805 and 
increased evaluation for the traumatic arthritis of the 
coccyx at the same time.  

The veteran has been assigned a 10 percent disability 
evaluation under Diagnostic Code 5010.  A 20 percent 
disability evaluation under Diagnostic Code 5010 is not 
warranted as there has been shown to be involvement of two or 
more major joints or two or more minor joints.  

As there is no diagnostic code provision for injury to the 
coccyx without removal, the Board finds that the veteran's 
disability should be rated under the criteria for removal of 
the coccyx as this code provision is most closely analogous 
to his disability.  Partial or complete removal of the 
coccyx, with painful residuals, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2001).  
As the veteran has already been assigned a 10 percent 
disability evaluation, he has been assigned the highest 
schedular evaluation.  

Increased evaluations under the diagnostic codes relating to 
either the lumbar spine or the hip are not applicable as 
service connection is not currently in effect for these 
disabilities.  As such, rating the veteran's coccyx 
disability under these would not be appropriate.  

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5010 and 5298, and as he is not service-
connected for lumbar spine, hip, or knee disabilities, 
precluding rating under these codes, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.

The Board also notes the veteran's request for increased 
evaluations for these disorders on an extraschedular basis. 

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected 
disabilities beyond that contemplated by the rating schedule 
such as frequent periods of hospitalization or marked 
interference with employment due to the service-connected 
disorders. 

The Board notes that the veteran has indicated through 
various letters and his testimony that his service-connected 
scar residuals and the traumatic arthritis to the coccyx 
impact his activities of daily living in numerous ways.  At 
his May 2001 hearing, the veteran stated that he could hardly 
walk as a result of the cyst.  He indicated that the pain 
radiated from his cyst into his back.  He further reported 
that after going to the bathroom he would have some feces in 
the hole and that he had to clean out this area on four or 
five times.  The veteran stated that the feces were a problem 
that he was having with the scar.  

As to the traumatic arthritis of the coccygeal bone, the 
veteran described his pain as 8 out of 10 with medication and 
10 out of 10 without medication.  He indicated that he had 
been using his cane for approximately 15 or 20 years.  The 
veteran noted that his tailbone was especially tender and 
painful in the summer.  He has further reported that it has 
affected his daily activities by preventing him from standing 
or sitting for prolonged periods of time or from driving for 
extended period of time.  

In contrast to the veteran's statements, the Board notes that 
at the time of the veteran's August 1999 VA examination, the 
examiner specifically indicated that the veteran had no 
limitation of function of the scar.  The Board further notes 
that the veteran has been diagnosed as having severe 
degenerative joint disease of the lumbar spine and the left 
hip, disabilities for which service connection is not 
currently in effect.  These diagnoses have been confirmed by 
x-ray findings.  Moreover, the veteran, at the time of his 
June 2000 examination, indicated that he had continuous left 
hip pain with prolonged sitting or standing and that he could 
not walk up stairs as a result of the left hip pain.  He 
further reported that his left hip pain interfered with his 
daily activities.  

As to his lumbar spine, the veteran indicated that he had 
pain in his lumbar spine all day.  He further reported that 
the pain became worse with prolonged sitting, standing, 
walking, stooping, or bending forward.  He also indicated 
that he had been given a back support and a cane for his 
lower back.  He further stated that the pain started in his 
lower back and radiated into his lower extremity.  The 
examiner noted that the veteran had chronic pain involving 
the lumbar spine and hip with more pain with any kind of 
prolonged standing and walking.  He further noted that the 
veteran had been given the cane as a result of his lumbar 
spine and left sciatic radiculopathy. 

While the Board does not doubt that the veteran has constant 
pain in the coccyx area as a result of his service-connected 
scar and arthritis as well as some limitation of function 
resulting from the arthritis, these disabilities are 
contemplated by the current schedular disability evaluation.  
The preponderance of the evidence demonstrates that the 
veteran's activities of daily living are more impacted as a 
result of his lumbar spine and left hip arthritis for which 
he is not currently service-connected.  The Board notes that 
the veteran is competent to assert that he is worse or that 
he should be awarded a higher evaluation either on a 
schedular or extraschdular basis.  However, the most 
probative evidence of the veteran's impairment are the 
observations of the skilled professionals.  We conclude that 
the medical evidence is more probative and that an increased 
or higher evaluation is not warranted.  To this extent, there 
is no doubt to be resolved. To the extent that the veteran 
has complained of a feces buildup, he has not established 
that he has had infection or required hospitalization or has 
lost time from work due to his need for additional time for 
hygiene.  As such, his assertion does not serve to warrant an 
increased evaluation on either a schedular or extraschedular 
basis.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to warrant a 
different result in view of the veteran's work history, 
education and treatment for his service-connected 
disabilities as reflected in the record.  Fleshman v. Brown, 
9 Vet. App. 548, 552-53 (1996).  Accordingly, neither 
assignment nor referral of the veteran's claim for 
consideration of an extraschedular rating is not warranted.  


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a pilonidal cyst is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the coccygeal bone is denied.  


REMAND

The Board notes that the RO, in a September 2000 rating 
determination, denied service connection for degenerative 
joint disease of the lumbar spine.  In his October 2000 
substantive appeal, the veteran noted disagreement with the 
denial.  The RO has not issued a statement of the case in 
response to the notice of disagreement.  Under the 
circumstances, the Board remands the above issue to the RO 
for the following action:

The RO should issue a statement of the 
case covering the issue of entitlement to 
service connection for arthritis of the 
lumbar spine, decided in the September 
2000 rating determination.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

